DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s amendment filed 08/12/2021 has been entered.  
	Claims 2-6, 11-15, and 17-19 are pending.
	Claim 1 is newly cancelled. 
	Claims 2-6, 11, and 14 are amended. 
	Claims 17-19 are amended. 
	Claims 2-6, 11-15, and 17-19 are examined on the merits. 

Response to Arguments Priority
	Applicant’s translation of the priority document is noted and applicant’s priority claim under 35 USC 119(b) to application CN201710514085.9 with date 06/29/2017 has been perfected.
  
Response to Arguments Specification
	Applicant’s amendment filed 08/12/2021 overcomes the objection to the specification and the objection is withdrawn.  

Response to Arguments Claim Objections
	Applicant’s amendment filed 08/12/2021 overcomes the objections of record and the objections are withdrawn.  

Claim Interpretation
	Claim interpretation is withdrawn in light of applicants amendments filed 08/12/2021.  

Response to Arguments - 35 USC § 112
	Applicant’s arguments file 08/12/2021 are not found to be persuasive.  These arguments are not found to be persuasive because previously the claims included any protein because applicants redefined the definition of Solyc03g053130 using the language of a protein derived from a protein with the amino acid sequence set forth in SEQ ID NO: 13.  The claims are still broad “a protein having an amino acid sequence exhibiting at least a 65% sequence identity with the amino acid sequence set forth in SEQ ID NO: 13” and “further wherein the tomato Solyc03g053130 gene encodes for a Solyc03g053130 protein having an amino acid sequence as set forth in SEQ ID NO: 13” lack written description because the regions of the sequences that must be conserved are not adequately described.  SEQ ID NO: 13 is a polynucleotide sequence and without the specific amino acid residues that must be conserved there are many different sequences that could be considered to have 65% identity to SEQ ID NO: 13, which is 414 amino acids long.  This means that it is possible for a sequence to be 65% identical to SEQ ID NO: 13 and differ by 145 amino acids and it also means that a sequence having at least 65%.  This lacks written 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6remain rejection and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
With respect to claims 2 and 17 respectively, the term “a protein having an amino acid sequence exhibiting at least a 65% sequence identity with the amino acid sequence set forth in SEQ ID NO: 13” and “further wherein the tomato Solyc03g053130 gene encodes for a Solyc03g053130 protein having an amino acid sequence as set forth in SEQ ID NO: 13” lack written description because the regions of the sequences that must be conserved are not adequately described.  Specifically, SEQ ID NO: 13 is a polynucleotide sequence and without the specific amino acid residues that must be conserved there are many different sequences that could be considered to have 65% identity to SEQ ID NO: 13, which is 414 amino acids long.  This means that it is possible for a sequence to be 65% identical to SEQ ID NO: 13 and differ by 145 amino acids and it also means that a sequence having at least 65%.  This lacks written description because, the claims are drawn to a method for breeding a male sterile line of tomato, comprising editing a fertility gene in a genome of a recipient tomato using a CRISPR/Cas9 system to disable the function of the fertility gene and thereby obtain the male sterile line of tomato wherein the fertility gene is a protein having at least 65% identity with the amino acid sequence set forth in SEQ ID NO: 13.  Given that the target amino acid sequence must be a fertility gene of which there are many it is not clear to a person of ordinary skill in the art what residues of said protein must be conserved.
The instant disclosure defines Solyc03g053130 protein as a protein with the amino acid sequence set forth in SEQ ID NO: 13 or a protein derived from a protein with the amino acid sequence set forth in SEQ ID NO:13 (Page 4 of the instant disclosure, Lines 11-15).  Claim 2 then defines Solyc03g053130 as a protein with at least 65% identity to SEQ ID NO: 13.  This is an extensive modification of an amino acid sequence However, the instant disclosure does not disclose specific sequences or regions within SEQ ID NO: 13 that must be conserved.  Despite this knowledge, based on 
Claim 11 shows one amino acid locus where a mutation would result in a male sterile plant but do not provide any other specific residues required in SEQ ID NO: 13.  Additionally, due to the size of SEQ ID NO: 13, the lack of domains identified to be responsible for the male sterile phenotype, and the limited amount of information about the sequence of SEQ ID NO: 13 the instant disclosure fails to describe which regions of SEQ ID NO: 65 must be conserved.  Due to the size of the sequence, the extremely large amount of variability, and the many potentially important residues that may allow for male sterility at the time of filing a person of ordinary skill on the art would not be sure if the inventors had possession of the many different sequences which are claimed. Therefore claims 2 and 17 and their dependent claims 3-6 and 18-19 are rejected as lacking written description.

Response to Arguments Claim Rejections - 35 USC § 112
Applicant amendments filed 08/12/2021 overcame the indefiniteness rejection of record.  

Response to Arguments - 35 USC § 103
	Applicant’s arguments filed 08/12/2021 overcome the rejections of record.  However, applicant’s amendments require new obviousness rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4,6, and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bidney, Methods and Compositions for producing male sterile plants, US2014/0020131 A1, Jan. 16, 2014 in view of Bortesi, Patterns of CRISPR/Cas9 activity in plants, animals and microbes, Plant Biotechnology Journal, (2016) 14, pp. 2203-2216, and in further view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum], NCBI, PLN January, 05, 2016.
With respect to claim 2 and 17-19, Bidney teaches a method for breeding a male sterile line of tomato by making a targeted modification in a male fertility gene in the genome of a tomato and therefore also teaches a male sterile line of tomato as well as plants, plant cells, plant parts and seeds comprising a male fertility gene with an alteration in a male fertility gene(Bidney, Abstract).  Bidney teaches using a double-strand-break-inducing agent that is capable of inducing a double-stranded break at the target sequence, and further involves identifying at least one cell comprising an alteration in its genome at the target sequence and further comprising regenerating a plant comprising the alteration.  Bidney teaches the use of this method to target a male fertility gene, “wherein a progeny plant that is homozygous for the null mutation is male sterile” (Bidney, Page 2, Column 1, Paragraph 1).  Finally, the Solyc03g05310 of the instant application encodes a strictosidine synthase and Bidney 
With respect to claim 3, Bidney teaches all of the limitations of claim 2 described above.  
With respect to claim 4, Bidney teaches the limitations of claim 2 described above.  Additionally, Bidney teaches a “plasmid, vector and cassette” which is an “extra chromosomal element often carrying genes that are not part of the central metabolism of the cell, and usually in the form of double-stranded DNA”, “Transformation cassette refers to a specific vector containing a foreign gene and having elements in addition to the foreign gene that facilitates transformation of a particular host cell”.  Bidney also teaches the use of a vector to deliver the double-stranded-break-inducing agent into the cell; “For example, a plasmid vector can be used” (Page 13, Column 2, Paragraph 0193).  
With respect to claim 6, Bidney teaches the limitations of claim 2 described above.  Additionally, Bidney teaches screening mutations in male fertility genes, specifically the TS-MS26 fertility gene for a biallelic mutation in that gene (Bidney, Page 29, Column 1, Paragraphs 0321-0324).  
With respect to claims 2-4, 6, and 17-19 Bidney does not teach the use of CRISPR/Cas9, a sequence with at least 65% identity to SEQ ID NO: 13, or the use of a sgRNA target sequence as set forth in SEQ ID NO: 2.
With respect to claims 2-4, 6, and 17-19,  Bortesi teaches that a “CRISPR/Cas9 system and related RNA-guided endonucleases can introduce double-strand breaks (DSBs) at specific sites in the genome, allowing the generation of targeted mutations in one or more genes”(Bortesi, Abstract).
With respect to claims 2-4, 6, and 17-19 Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum] teaches a sequence with 99% identity to SEQ ID NO: 13.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Bidney to use a CRISPR/Cas9 system to cause double stranded breaks in a target gene as described in Bortesi wherein said target gene was a Solyc03g053130 gene as taught by 
It would have been obvious to a person of ordinary skill in the art to use the method of Bidney in view of   to target the strictosidine synthase gene of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum] because Bortesi targets strictosidine synthase genes and is applicable to use in tomato and Solyc03g053130 is a tomato strictosidine synthase gene.  The ordinary artisan would have been motivated by the role of Solyc03g053130 in male fertility the association of other strictosidine synthase genes with male sterility.  It would also have been obvious to the ordinary artisan to use a sgRNA to target Solyc03g053130, there are limited options of sequences which would make suitable sgRNAs due to the requirement that a PAM sequence be located near the site of the double stranded break and due to the desire to make a mutation early in the coding sequence of the Solyc03g053130 gene in order to increase the odds of generating a null mutant.  Therefore an ordinary 
Therefore, claims 2-4, 6, and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Bidney in -view Bortesi and in further view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum].  

	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bidney, Methods and Compositions for producing male sterile plants, US2014/0020131 A1, Jan. 16, 2014 in view of Bortesi, Patterns of CRISPR/Cas9 activity in plants, animals and microbes, Plant Biotechnology Journal, (2016) 14, pp. 2203-2216, and in further view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum], NCBI, PLN January, 05, 2016 as applied to claims 2-4, and 6 above and in further view of Xing, A CRISPR/Cas9 toolkit for multiplex genome editing in plants, BMC Plant Biology, 2014.
With respect to claim 5, Bidney in view of Bortesi and in view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum] teach all of the limitations of claim 4.  See above.  
Additionally, Bidney in view of Bortesi and in further view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 collectively teach the use of a sgRNA of SEQ ID NO:2.  See above. 
Bidney in view of Bortesi and in further view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13  do not collectively teach the DNA molecule of SEQ ID NO:2 inserted between the BSA I restriction sites of pKSE401 vector.

It would have been obvious to a person of ordinary skill in the art at the time of filing to use pKSE401 as the vector for use in the method of Bidney in view of Bortesi and in further view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13.  This would have been obvious because at the time of filing pKSE401 was a vector that had been established in the art as an effective plasmid for CRISPR/Cas9 genome editing.  The ordinary artisan would have been motivated to use pKSE401 because this vector requires only a BsaI enzyme, contains a plant optimized Cas9, and requires only one cloning step to introduce one or more gRNAs.  Additionally, this vector was shown to exhibit high efficiency and specificity in multiple plant species.  Therefore, an ordinary artisan would have had motivation to use the vector pKSE401 in the method of Bidney in view of Bortesi and in further view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13.  
Claims 11, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Bidney, Methods and Compositions for producing male sterile plants, US2014/0020131 A1, Jan. 16, 2014 in view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum], NCBI, PLN January, 05, 2016.
	With respect to claim 11 Bidney teaches a method for identifying whether a tomato to be tested is a male sterile plant (Bidney, abstract).  Bidney teaches detecting the genotype of the tomato to be tested and determining whether the tomato to be tested is a male sterile plant (Bidney, Page 29, Column 1, Paragraphs 0321-0322; Bidney, Page 29, Column 2, Paragraph 0327).  The sequence of SEQ ID NO: 13 is the Solyc03g05310 of the instant application and it is a strictosidine synthase.  Bidney teaches that strictosidine synthase is a male fertility gene and therefore mutating the gene may confer male sterility (Bidney, Page 4, Paragraphs 0079-0080).  Therefore, Bidney teaches motivation to target strictosidine synthase genes.  

	With respect to claim 13, Bidney teaches a method for identifying whether a tomato to be tested is a male sterile plant (Bidney, abstract).  Bidney teaches detecting the genotype of the tomato to be tested and determining whether the tomato to be tested is a male sterile plant (Bidney, Page 29, Column 1, Paragraphs 0321-0322; Bidney, Page 29, Column 2, Paragraph 0327).  The sequence of SEQ ID NO: 13 is the Solyc03g05310 of the instant application and it is a strictosidine synthase.  Bidney teaches that strictosidine synthase is a male fertility gene and therefore mutating the gene may confer male sterility (Bidney, Page 4, Paragraphs 0079-0080).  Therefore, Bidney teaches motivation to target strictosidine synthase genes.  Additionally, Bidney teaches PCR amplification using a set of primers and then detecting the genotype of the target locus (Bidney, Page 13, Column 2, Paragraph 0192; Bidney Page 18, Column 1, Paragraph 0232).  
	With respect to claim 15, Bidney teaches a product for identifying whether a tomato to be tested is a male sterile plant through screening the genotype of mutant plants, which have been subjected to the method of Bidney described in claim 2.  Wherein the target gene is a male fertility gene and a homozygous mutant would confer male sterility (Bidney, Page 2, Column 1, Paragraph 0014).

With respect to claims 11-13 and 15 Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum] teaches a sequence with 99% identity to SEQ ID NO: 13.	It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Bidney to detect mutations at locus 1606 of the Solyc03g053130 of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum].  This would be obvious because Bidney teaches targeting a strictosidine synthase gene to affect male fertility and due to the limited number of loci appropriate to gene editing it would be obvious for a person of ordinary skill in the art to generate several sgRNAs targeting Solyc03g053130, and it would additionally be obvious for the ordinary artisan to target locus 1606 of Solyc03g053130 using a gRNA of SEQ ID NO:2 because of the limited number loci appropriate to gene editing and because of the need to generate a mutant as early in the coding sequence of the gene as possible.  The ordinary artisan would have been motivated to use the method of Bidney to detect a mutation at 1606 of a Solyc03g053130 because Solyc03g053130 has been implicated in pollen development and homologs have been shown to have a role in pollen fertility, so an ordinary artisan would have been motivated to generate a plant with a mutation in this gene for use commercial agriculture where hybrid plants are desirable and challenging to produce in plants like tomato with parents with both male and female reproductive organs because of their tendency to self-fertilize.  One step in generating a male sterile plant would be to identify a male sterile plant through genetic analysis and the ordinary artisan would be motivated to genotype locus 1606 of the .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bidney, Methods and Compositions for producing male sterile plants, US2014/0020131 A1, Jan. 16, 2014 Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum], NCBI, PLN January, 05, 2016 as applied to claims 11-13, and 14 and in further view of Hamilton, Single Nucleotide Polymorphism Discovery in Cultivated Tomato via Sequencing by Synthesis, The Plant Genome 5:17-19, 2011.
With respect to claim 14, Bidney in view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum] teaches all of the limitations of Claim 12.  See above. 
Bidney in view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum]  do not teach the use of the Array Tape platform to detect the amplification product during genotyping.  
Hamilton teaches the use of the Array Tape platform to detect single nucleotide polymorphisms in the genome of six different accessions of tomato.  
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of genotyping of Bidney in view of Predicted: protein STRICTOSIDINE SYNTHASE_LIKE 13 [Solanum tuberosum]to use the Array Tape platform as described in Hamilton.  This would have been obvious because both of these methods relate to the field of genotyping of Tomato and Hamilton used the Array Tape platform to identify SNPs in the genome of tomato; SNPs, small insertions, and small deletions are the most common mutations generated by CRISPR/Cas9 technology.  The ordinary artisan would have been motivated to combine the two methods because data produced by the Array Tape platform is considered “robust in genotyping assays” and “effective for characterization of cultivated and wild tomato populations”.  

Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than
SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                       

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663